Mr. Justice Scott delivered the opinion of the Court: This was a prosecution under the ordinances of the town of Petersburg, for selling intoxicating liquors contrary to the provisions of the ordinances. The suit was commenced before a police magistrate of the town, where a judgment was rendered against the appellant for the sum of $150. On an appeal to the circuit court a trial Avas again had, Avhich resulted in a verdict finding the appellant guilty of sixteen offenses, and in fixing the fine'at $10 for each offense. The court overruled the motion for a neAV trial and rendered judgment against the appellant for the sum of $160. The causes relied on to reverse the judgment in this case are, with one exception, substantially the same as in the tAvo cases between the same parties, ante 111, 141, and the reasoning there may apply to the like objections taken to this judgment. It is insisted that the police magistrate, and consequently the circuit court, on appeal, could have no jurisdiction in any event to render a judgment against the appellant in this proceeding for' a sum greater than $100. The original charter of the town of Petersburg gaA>e jurisdiction to the justices of the peace of Menard county to render judgment for a violation of the ordinances of the toAvn only to the extent of $50. Laws 1841, sec. 18, p. 330. By the act of 1867, (Private Laws, vol. 3, sec. 5, p. 568,) the'jurisdiction of justices of the peace and police magistrates AA7as extended to the sum of $100 in prosecutions for penalties under the ordinances of the town. The act of 1871, (Session Laws of 1871, 1872, p. 548,) gave increased jurisdiction to the extent of $200 to justices of the peace and police mágistrates in all civil causes where they had, or may hereafter have, jurisdiction. This act has been authenticated by the certificate of the Secretary of State, and published with the other laws of that session by the authority of the State. No reason is perceived why this statute, if legally enacted, could not confer jurisdiction on the police magistrate in this case; and on appeal, the circuit court would have j urisdiction. This court held, in the case of the Illinois Central Railroad v. Wren, 43 Ill. 77, that laws certified and authenticated by the Secretary of State and published by the authority of the State, must be received as having been passed by the general assembly in the manner required by the constitution, unless the contrary is clearly made to appear. If the act, which is supposed to have conferred the jurisdiction, and under which the magistrate acted, was not legally enacted .under the forms prescribed in the constitution, it was the duty of the appellant to have proven the journal of the general assembly in the manner indicated in Illinois Central Railroad v. Wren, supra. Having failed to do this, we must hold prima faeie, at least, in this instance, that the magistrate, and the circuit court, on appeal, had jurisdiction to render a judgment for a sum greater than $100. For the reasons given in this, and in the former opinions, the judgment is affirmed. Judgment affirmed.